AFFIRMED.
This action was commenced on the 19th day of February, 1946, by Chester Bowles, Administrator of the office of Price Administration, pursuant to § 205 (e) of the Emergency Price Control Act (56 Stat. 23) as amended (58 Stat. 632, 50 U.S.C. App. Supp. V, 901, et seq.), against Harry Mittleman and Helen Rena Mittleman, doing business as Sovereign Hotel Apartments, to recover statutory damages *Page 144 
for overceiling rents allegedly collected by defendants in violation of the applicable rent regulations.
The facts, so far as material on this appeal, and the legal questions are the same as those set forth in the other Mittleman case this day decided, wherein our views on the numerous matters therein and here involved are set forth at length, with the exception that the application for the substitution of Philip B. Fleming, Administrator of the Office of Temporary Controls, as party plaintiff, in the place and stead of Chester Bowles, Administrator of the Office of Price Administration, was made and filed one day later. The decision in that case is controlling in this one. Therefore the judgment appealed from is affirmed. *Page 145